Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 11/22/2021. Currently, claims 1, 4-10 and 21-28 are pending in the application. Claims 2-3 and 11-20 have been cancelled.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being obvious over Willeke et al (US 20150228595 A1) in view of Collins et al (US 20140061915 A1) and CHEN et al (US 20040113272 A1).

Regarding claim 1,   Figure 9 of Willeke discloses a microelectronic device, comprising: 
a substrate (10, [0014]);
a conductor (18+22+30) structure on the substrate, the conductor structure including:
a copper or copper alloy layer (22, [0019]); and 
a main copper layer (30, [0021]) directly on the copper or copper alloy layer.

Willeke does not explicitly teach that the copper or copper alloy layer (22) is a brass layer including 50 weight percent to 95 weight percent copper and 5 weight percent to 50 weight percent zinc.

However, Collins is a pertinent art which teaches of forming a copper alloy seed layer formed over a diffusion barrier layer ([0026]). The copper alloy seed layer has a minority alloy component having a concentration greater than 0.5% atomic. Exemplary minority alloy component materials include, but are not limited to, one or more of manganese (Mn), aluminum (Al), zinc (Zn), tin (Sn), and indium (In), wherein the copper alloy seed layer of these exemplary concentrations helps to prevent the pumping of the Cu TSV under the influence of subsequent temperature excursions ([0027]).


Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use a copper alloy such as brass (copper and zinc alloy) in the layer 22 of Willeke (Figure 9), wherein the brass layer including 50 weight percent to 95 weight percent copper and 5 weight percent to 50 weight percent zinc in order to prevent copper penetration during the formation of copper layer 30 (Figures 5-6) according to the teaching of Collins ([0027]). Further, it has been held that choosing from a finite number of identified, predictable solutions such copper alloy such as brass in the seed layer 22 of Willeke, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). Also, for the amount of copper and zinc in the alloy, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Willeke, further, do not teach that the microelectronic device of claim 1, wherein the conductor structure (18+22+30) has an undercut distance less than a thickness of the brass layer (22), the undercut distance being a distance the brass layer is laterally recessed from a lateral perimeter of the main copper layer (30).

However, CHEN is a pertinent art which teaches a conductive structure in Figure 10, wherein a conductor structure (292, [0025]) has an undercut distance less than a thickness of a barrier layer (230, equivalent to brass layer), the undercut distance being a distance the barrier layer (230) is 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention combine the teaching of Willeke and Collins with CHEN, and modify the conductor structure having an undercut, wherein the conductor structure (18+22+30, Figure 9 of Willeke) has an undercut distance less than a thickness of the brass layer (22), the undercut distance being a distance the brass layer is laterally recessed from a lateral perimeter of the main copper layer (30) according to the teaching of CHEN for increasing mechanical strength of the conductor structure with the surrounding layers ([0008] and [0026], CHEN).

Regarding claim 4, Figure 9 of Willeke discloses that the microelectronic device of claim 1, wherein the conductor structure includes an adhesion layer (18, [0018]) between the brass layer (22) and the substrate (10).

Regarding claim 5, Figure 9 of Willeke discloses that the microelectronic device of claim 4, wherein the adhesion layer (18) includes at least 10 weight percent of a metal selected from the group consisting of titanium and tungsten ([0018]).

Regarding claim 6, Figure 9 of Willeke discloses that the microelectronic device of claim 1, wherein the brass layer is 1 micron to 5 microns thick ([0019], 10000 Angstroms).


Regarding claim 7, Figure 9 of Willeke discloses that the microelectronic device of claim 1, wherein the main copper layer (30) is 1 micron to 100 microns thick ([0021]).

Regarding claims 8-9, Figure 9 of Willeke discloses that the microelectronic device of claim 1, wherein the conductor structure provides an interconnect of the microelectronic device, wherein the conductor structure is connected to electrically conductive vias in the substrate ([0003] and [0014]). Or  Figure 9 of Willeke discloses that the microelectronic device of claim 1, wherein the conductor structure provides a redistribution layer of the microelectronic device, wherein the conductor structure is connected to input/output pads of the microelectronic device ([0003] and [0014]).

Regarding claim 10,  Figure 9 of Willeke discloses that the microelectronic device of claim 1, wherein the conductor structure provides a bump bond pillar (32, [0022]) of a bump bond structure of the microelectronic device ([0014]).


Claims 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being obvious over HOSSEINI et al (US 20120074553 A1) and TSAO et al (US 20160148891 A1).

Regarding claim 21, Figure 5 of HOSSEINI discloses a microelectronic device, comprising: 
a substrate (112); 

a brass layer (106, [0023]) including 50 weight percent to 95 weight percent copper and 5 weight percent to 50 weight percent zinc (considering 20% zinc and 80% copper); and 
a main copper layer (104) directly attached to the brass layer (106), wherein the brass layer (106) is linear from a cross-sectional view of the microelectronic device.

HOSSEINI does not teach wherein the conductor structure (114+106+104) has an underlap distance less than a thickness of the brass layer, the underlap distance being a distance the brass layer extends laterally past a perimeter of the main copper layer.

However, TSAO is a pertinent art which teaches a conductive bump structure for semiconductor device chip which can absorb the structures' internal stresses so as to prevent crack/delamination in the dielectric layers of the semiconductor chips and to enhance the reliability ([0003]). Figures 2-7 of TSAO teach such structure wherein the conductive structure has underlap (Figure 7) between layers 1032 and 1031 in the method of forming the conductive structure comprising copper and copper alloy ([0028]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of HOSSEINI with a underlap in the conductor structure (114+106+104) in Figure 5 of HOSSEINI, wherein the underlap distance being a distance the brass layer (106) extends laterally past a perimeter of the main copper layer (104) according to the teaching of TSAO in order to increase reliability of the structure ([0003] of TSAO).


Regarding claim 22, Figure 5 of HOSSEINI discloses that the microelectronic device of claim 21, wherein the conductor structure includes an adhesion layer (114) between the brass layer (106) and the substrate (104).  

Regarding claim 24, Figure 5 of HOSSEINI discloses that the microelectronic device of claim 21, wherein the brass layer (106) is 1 micron to 5 microns thick ([0023]).  

Regarding claim 25, Figure 5 of HOSSEINI discloses that the microelectronic device of claim 21, wherein the main copper layer is 1 micron to 100 microns thick ([0021]).  



Claims 21-28 are rejected under 35 U.S.C. 103 as being obvious over TSAO et al (US 20160148891 A1) in view of HOSSEINI et al (US 20120074553 A1).

Regarding claim 21, Figure 7G and 8 of TSAO disclose a microelectronic device, comprising: 
a substrate (102,  the substrate is shown in Figure 8); 
a conductor structure (1021+1032+1031, Figure 7G) on the substrate, the conductor structure including: 
a brass layer (1032, considering zinc alloy with copper, [0028]); and 
a main copper layer (1031, [0028]) directly attached to the brass layer, wherein the conductor structure has an underlap distance less than a thickness of the brass layer (1032), the underlap 

TSAO does not explicitly teach that the brass layer (1032) including 50 weight percent to 95 weight percent copper and 5 weight percent to 50 weight percent zinc.

However, HOSSEINI is a pertinent art which teaches a metallization structure for semiconductor device bonding, wherein Figure 5 of HOSSEINI teaches a conductive structure (114+106+104) equivalent to the conductive structure (1021+1032+1031, Figure 7G) of TSAO. HOSSEINI teaches to provide an improved solder joint and prevent voids from developing at the interface of the copper metallization layer 104 and tin-containing solder, a layer of alloy 106 is disposed over the copper metallization layer, for example, copper metallization layer 104. In one embodiment, the alloy layer 106 has a thickness from about 1 to 5 micrometers and has an alloy content of up to 20 percent on Zinc in weight ([0023]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a brass in the layer 1032 in the device of TSAO wherein the brass layer (1032) including 50 weight percent to 95 weight percent copper and 5 weight percent to 50 weight percent zinc according to the teaching of HOSSEINI in order to improved joint ([0023] of HOSSEINI) between the layer 1021 and 1031 in device (Figure 7G) of TSAO.



Regarding claim 22, Figures 7-8 of TSAO disclose that the microelectronic device of claim 21, wherein the conductor structure includes an adhesion layer (1021, [0027]) between the brass layer and the substrate.  

Regarding claim 23, Figures 7-8 of TSAO do not explicitly teach that the microelectronic device of claim 22, wherein the adhesion layer (1021) includes at least 10 weight percent of a metal selected from the group consisting of titanium and tungsten.  
However, it is very well known in pertinent arts. Please see layer 18 in Figure 9 of Willeke as cited in rejection of claim 5 above.

Regarding claim 24, Figures 7-8 of TSAO in view of HOSSEINI teaches that the microelectronic device of claim 21, wherein the brass layer is 1 micron to 5 microns thick ([0023] of HOSSEINI).  

Regarding claim 25, Figures 7-8 of TSAO disclose that the microelectronic device of claim 21, wherein the main copper layer is 1 micron to 100 microns thick ([0033]).  

Regarding claim 26, Figures 7-8 of TSAO disclose that the microelectronic device of claim 21, wherein the conductor structure provides an interconnect of the microelectronic device, wherein the conductor structure is connected to electrically conductive vias (for 1022, Figure 8) in the substrate (102).  


Regarding claim 27, Figures 7-8 of TSAO disclose that the microelectronic device of claim 21, wherein the conductor structure provides a redistribution layer of the microelectronic device, wherein the conductor structure is connected to input/output pads (1022, [0026]) of the microelectronic device.  

Regarding claim 28, Figures 7-8 of TSAO disclose that the microelectronic device of claim 21, wherein the conductor structure provides a bump bond pillar of a bump bond structure of the microelectronic device (Figure 8 teaches bond pillar).



Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 21-28, filed on 11/22/2021, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.

Applicant's arguments regarding claim 1 filed on 11/22/2021 have been fully considered but they are not persuasive. 

Applicant’s first argument regarding claim 1 over Willeke in view of Chen includes: The motivation for combining Willeke with Chen is "for increasing mechanical strength of the 

In response, the Examiner respectfully points out that “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention, MPEP § 2141.02. The secondary art CHEN teaches that one object of the present invention is to provide a bump structure and a fabricating process thereof capable of increasing mechanical strength of a barrier layer within the bump structure and hence preventing the bump structure from peeling off the chip via the barrier layer ([0008]), wherein a under-ball-metallurgy layer sits over the contact pad. The bump is above the bonding mass (270) and covers a sidewall of the bonding mass ([0010]). Thus, it is the overall structure whose size and shape increase the mechanical strength. 
 
Applicant’s second argument regarding claim 1 over Hosseini in view Lee is moot because the rejection has been withdrawn over Hosseini in view Lee.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
01/24/2022